—In an action to recover damages for wrongful death and personal injuries, etc., the plaintiff appeals from an order of the Supreme Court, Nassau County (Dunne, J.), dated December 8, 1998, which granted the motion of the defendant County of Nassau to vacate an order of the same court entered August 6, 1997, upon the County’s default in complying with an order of the same court dated April 4, 1997, granting the plaintiff’s motion to strike its answer unless it responded to certain discovery.
Ordered that the order is reversed, on the law, with costs, the motion is denied, and the order entered August 6, 1997, is reinstated.
The court erred in granting the motion of the County of Nassau (hereinafter the County) to vacate the order entered upon its default, since the County failed to proffer any excuse, let alone a reasonable excuse, for its failure to comply with a prior order granting the plaintiffs motion to strike its answer unless it provided certain discovery (see, CPLR 5015 [a] [1]; Alliance Prop. Mgt. & Dev. v Andrews Ave. Equities, 70 NY2d 831; Eugene Di Lorenzo, Inc. v Dutton Lbr. Co., 67 NY2d 138; Barasch v Micucci, 49 NY2d 594). Bracken, J. P., Santucci, Altman, Friedmann and H. Miller, JJ., concur.